Citation Nr: 1439855	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the Veteran's claim for service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for an acquired psychiatric disability on a de novo basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Togus, Maine, regional office (RO) of the Department of Veterans Affairs (VA).  The Detroit, Michigan RO has jurisdiction over this appeal. 

This matter comes before the Board as entitlement to service connection for post-traumatic stress disorder (PTSD).  A review of the claims folder demonstrates that the Veteran has previously been denied entitlement to service connection for schizophrenia on numerous occasions.  He now claims that his disability is PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased the issue involving service connection for PTSD into a single issue for an acquired psychiatric disability in order to comply with the Court's holding.  

Furthermore, as the Veteran has previously been denied entitlement to service connection for acquired psychiatric disabilities, and as these denials are final, the Board has characterized the issue as whether new and material evidence has been submitted to reopen the previous denials.  As the claim will be reopened but remanded for additional development, that portion of the appeal will be listed separately, as indicated on the first page of this decision.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran offered testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of this hearing is in the electronic record.  

The issue of entitlement to service connection for an acquired psychiatric disability on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for schizophrenia was denied in a November 1971 rating decision; the Veteran did not submit a notice of disagreement within one year of notice of this decision.  

2.  The evidence received since the most recent final denial of service connection for an acquired psychiatric disability in November 2006 is new, in that it includes information regarding events in service that was not previously available, and is material in that these incidents might support a diagnosis of PTSD or a finding of aggravation of pre-existing schizophrenia. 


CONCLUSIONS OF LAW

1.  The November 1971 rating decision that denied entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013).  

2.  Evidence received since the most recent denial of entitlement to service connection for an acquired psychiatric disability in November 2006 is new and material.  38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this portion of the decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

New and Material

The Veteran contends that he underwent several experiences during service that caused him to develop an acquired psychiatric disability, which he believes to be PTSD.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

In this case, entitlement to service connection for schizophrenia was denied in a November 1971 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in a December 1971 letter.  He did not submit a notice of disagreement with this decision within one year of receipt of the letter.  Furthermore, he did not submit any new and material evidence prior to the expiration of the appeal period.  Therefore, the November 1971 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013). 

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered by the November 1971 rating decision included the Veteran's service treatment records.  The decision also refers to a March 1971 pre-service hospitalization, although it is unclear if the actual record of this hospitalization was of evidence.  Entitlement to service connection was denied on the basis that the Veteran's disability existed prior to service and was not aggravated by his service.  

For the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the Veteran's most recent request to reopen his claim on the basis of new and material evidence was denied in a November 2006 rating decision.  He did not receive notice of this decision until November 2008.  However, he did not submit a notice of disagreement with this decision within one year of receipt of the letter, and he did not submit any new and material evidence prior to the expiration of the appeal period.  Therefore, the November 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

The evidence received since November 2006 consists of numerous statements from the Veteran regarding incidents in service he contends led to the development of PTSD.  He also provided sworn testimony regarding his disability at the May 2014 hearing.  Both the stressor statements and the testimony contain descriptions of an incident during basic training that involved a gas chamber.  See Transcript, p. 3. 

The Board finds that the evidence received since November 2006 is new and material.  This evidence is new, in that the Veteran's descriptions of his stressors, in particular an incident at a gas chamber, have never been presented in a complete form until now.  It is material, in that even if the incident is not sufficient to support a diagnosis of PTSD, it might be sufficient to aggravate the Veteran's pre-existing schizophrenia.  It was the absence of evidence of aggravation that resulted in the original denial of service connection in November 1971.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Therefore, as the Veteran has submitted evidence that is both new and material, his claim is reopened.  

The matter of entitlement to service connection for an acquired psychiatric disability on a de novo basis will be addressed in the remand section at the end of this decision.  


ORDER

New and material evidence has been presented to reopen the Veteran's claim for service connection for an acquired psychiatric disability; to this extent only, the appeal is granted. 


REMAND

The Board will now consider entitlement to service connection for an acquired psychiatric disability on a de novo basis.  Additional development is required in this matter.  

The original November 1971 denial of service connection found that the Veteran's psychiatric disability existed prior to service, and was not aggravated during service.  

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered s noted.  38 C.F.R. § 3.304(b) (2013).  

In this case the Veteran's May 1971 entrance examination noted that the psychiatric examination was abnormal.  The diagnosis was depressive reaction, but the examiner found that this was not considered disqualifying.  Subsequently, the Veteran was hospitalized during service for a disability diagnosed as schizophrenia.  Furthermore, hospital records dated shortly before entrance to service in February 1971 and March 1971 also show that the Veteran has been hospitalized for schizophrenia.  Although the psychiatric diagnosis listed on the May 1971 entrance examination was not the same as that shown on hospitalization prior to service or during service, the Board finds that it is sufficient for the Veteran's psychiatric disability to have been "noted" at entrance into service.  Therefore, the Veteran is not entitled to the presumption of soundness for his psychiatric disability.  38 C.F.R. § 3.304(b), also see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

However, service connection may still be granted if the evidence demonstrates that a current disability resulted from an injury or disease that is aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.306(a).

The Veteran has never been afforded a VA psychiatric examination with a view to determining whether or not his psychiatric disability was aggravated during active service.  The Board finds that the Veteran should be scheduled for such an examination in order to ascertain all current psychiatric disabilities, and to determine if any of these disabilities were incurred or aggravated by active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case, as should the electronic record.  The examination report must state that the claims folder and electronic record have been reviewed.  At completion of the examination and the review of the record, the examiner should attempt to provide the following opinions:
a) What are the Veteran's current psychiatric disabilities?  For any acquired psychiatric disability other than schizophrenia, is it as likely as not that the disability was incurred due to active service? 
b) For the Veteran's schizophrenia, is it as likely as not that this disability was aggravated (increased in severity beyond the natural progression) during active service.  

The reasons and bases for all opinions must be provided.  If there is more than one current psychiatric disability, the examiner should explain why this disability is separate and distinct from the schizophrenia that existed prior to active service.  If the examiner finds that they are unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for that opinion should be noted, and any outstanding evidence that might enable the opinion to be provided should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


